                    Case 20-10691    Doc 168     Filed 11/05/20     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MARYLAND


 In re:
                                                          Case No. 20-10691 (TJC)
 Zachair, Ltd.
                                                          Chapter 11
          Debtor.


                                 NOTICE OF APPEARANCE
                                OF LEGALIST DIP SPV II, LP

Please take notice that Legalist DIP SPV II, LP, a creditor and holder of an administrative-expense
claim in the above-captioned case, hereby enters its appearance and requests, pursuant to
Bankruptcy Code sections 342 and 1109(b) and Bankruptcy Rules 2002, 3017, 9007, and 9010,
that copies of all filings in this case be given to and served on it as follows:



                                   Legalist DIP SPV II, LP
                                 c/o Legalist DIP GP I, LLC
                            10120 W Flamingo Rd., Ste. 4 No. 3015
                                    Las Vegas, NV 89147
                                      info@legalist.com



Dated: November 5, 2020                          Legalist DIP SPV II, LP

                                                 By Legalist DIP GP I, LLC,
                                                 Its General Partner




                                                 Eva Shang
                                                        ng
                                                 Managing Member
